A guardian ad litem brings this appeal from a decree of a Probate Court allowing certain accounts by trustees under a will and contends that The First National Bank of Boston (bank), which, with individual trustees, filed the last of the accounts and presented all the accounts for allowance, did not continue or succeed to the position of trustee, formerly held by Old Colony Trust Company, which, with at least one of the individual trustees, prepared all of the accounts and signed them, and which, according to the judge’s report of material facts, merged with the bank on December 31, 1970. Because the accounts in question cover (in the aggregate) a period from October 21, 1965, through October 20, 1969, the only issue conceivably before us is whether the act of the bank in joining with the individual trustees (whose standing is not questioned) in presenting the accounts for allowance after December 31, 1970, made it error for the judge to allow them. Assuming that the bank was not *723an interested person within the meaning of G. L. c. 206, § 23A (see, however, New England Merchants Natl. Bank v. Centenary Methodist Church, 342 Mass. 360 [1961]), no reason has been suggested (much less supported by citations of authority) why its lack of standing would vitiate the standing of the individual trustees. Compare G. L. c. 206, § 20. We regard the appeal as frivolous.
John J. Graham, guardian ad litem, pro se.
James M. Hughes for The First National Bank of Boston & others, trustees.

Decree affirmed.